Citation Nr: 1201786	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for dizziness/vertigo.

2.  Entitlement to service connection for kidney stone, right side, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of entitlement to service connection for a kidney stone, right side, and entitlement to service connection for carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's dizziness/vertigo is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for dizziness/vertigo is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Dizziness/Vertigo

The Veteran seeks service connection for dizziness and vertigo.  He asserts that he began experiencing these symptoms during service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service treatment records were reviewed.  The Veteran's entrance examination did not note any abnormalities.  Records indicate that the Veteran sought treatment for vertigo in August 1980.  It was noted that he had dizziness that began the morning prior, and occurred only with movement.  At the time, he was diagnosed with viral labyrinthitis.  Several weeks later, the Veteran again sought treatment for dizziness.  Again, he was diagnosed with viral labyrinthitis.  In February 1981, the Veteran sought treatment for dizziness and complained of being lightheaded.  In March 1981, he complained of episodes of dizziness and it was noted that his dizziness was possibly secondary to eustachian tube dysfunction.  The Veteran's complaints of dizziness continued in January 1982.  It was noted that he had an abrupt onset of dizziness and was not eating or sleeping well.  The diagnosis was possible labyrinthitis.  In May 1982, the Veteran was seen in the Allergy Clinic with complained of dizziness and light-headedness for the prior two and a half years, which had progressively worsened.  In November 1992, the Veteran again complained of dizziness.  The assessment was a viral syndrome.

Post-service records continue to indicate that the Veteran has continued to experience dizziness.  In October 2001, the Veteran complained of vertigo that was becoming increasingly worse.  In December 2001, the Veteran again complained of symptoms of vertigo.  In June 2003, the Veteran complained of dizziness when attempting to stand and difficulty with maintaining balance.  In March 2005, the Veteran sought treatment for increasing headaches and dizziness.  More recently, in October 2005, the Veteran again sought treatment for dizziness and vertigo.

The Veteran was afforded a VA examination in December 2007.  The Veteran asserted his symptoms began around 1980, with a sudden onset.  He described his symptoms as more of an imbalance than a spinning sensation, and that the sensation comes and goes.  Physical examination did not reveal any abnormalities.  It was noted that the Veteran had been asymptomatic for the prior year, and his gait, balance, and general coordination were normal.  The examiner noted that a specific diagnosis had not been made and there was insufficient information to establish one at the time.  The examiner stated that the history for the Veteran's claim of imbalance was good, but previous evaluations, including this examination, were not enough to establish a clear diagnosis for the symptoms.

The Veteran has asserted that he currently experiences the same type of dizziness and imbalance that began during service.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible, as the medical evidence of record supports his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated thereafter, as evidence in the numerous medical records.  Although the exact origin of the Veteran's disability is unknown, it has been established through medical evidence that the disability began during service and has persisted to date.  Therefore, the Board finds that there is abundant evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection, and the benefit of the doubt is resolved in the Veteran's favor.


ORDER

Entitlement to service connection for dizziness/vertigo is granted.


REMAND

The Veteran is also seeking entitlement to service connection for a kidney stone, right side, and carpal tunnel syndrome.

To date, the Veteran has not yet been afforded VA examinations for these disorders.  Therefore, the Board finds a remand is necessary.  

The Board notes that the Veteran was diagnosed with a right kidney stone in May 2003.  The Veteran asserts that he was also diagnosed with this disorder during service; however, records indicate that a nodular density noted in x-rays was located in the right lung, not kidney.  See January 1987 x-ray.  Importantly, however, the Veteran has submitted a medical article indicating that having a digestive disease can increase the risk of developing a kidney stone.  The Veteran is service-connected for gastroesophageal reflux disease.  The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

The Veteran was treated for tendonitis of the right hand/thumb in service in August 1994.  Post-service, the Veteran was treated for pain in his right hand in June 1997.  In September 1997, he complained of numbness in his medial three fingers on the right hand and was diagnosed with carpal tunnel syndrome.  He was given a right wrist splint.  The Veteran also sought treatment in October 1997.  The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medial opinion as to the etiology of both disabilities.  

Finally, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.   Afford the Veteran a VA examination for a kidney stone, right side, to include as secondary to service-connected GERD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, should be accomplished. 

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's kidney stone had its onset during service, or is in any other way causally related to his active service; and,

b) that the Veteran's kidney stone is proximately due to or aggravated by the Veteran's GERD.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Afford the Veteran a VA examination for carpal tunnel syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including any neurological tests, should be accomplished. 

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current carpal tunnel syndrome had its onset during service, or is in any other way causally related to his active service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


